Citation Nr: 0927855	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-03 530	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right shoulder strain.

2.  Entitlement to an initial compensable evaluation for an 
abdominal scar.

3.  Entitlement to a compensable evaluation for residuals of 
left breast cancer for the period beginning on June 1, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1980 and from June 1981 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  While the Veteran's November 
2004 Statement of the Case addressed four additional issues, 
he limited the issues on appeal to the three noted initial 
evaluation issues in his December 2004 Substantive Appeal.

The Veteran was scheduled for a VA Travel Board hearing in 
May 2009, but he failed to report for that hearing without 
explanation.  His hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



	________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


